DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed September 21, 2021, has been entered.  Claims 1, 2, 7, 10, and 11 have been amended as requested.  Additionally, applicant’s supplemental amendment filed October 29, 2021, has been entered.  Claims 1, 7, and 11 have been amended as requested.  Claims 4, 6, 10, and 12 have been cancelled as requested.  Thus, the pending claims are 1-3, 5, 7-9, 11, and 13-20, with claims 15-20 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC as set forth in sections 5-10 of the last Office action (Non-Final Rejection mailed June 21, 2021).  Additionally, said amendment is sufficient to overcome the anticipation rejection under 35 USC 102 as set forth in section 13 of the last Office action.  However, the following new rejections are set forth below.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al.
Sawafta discloses an artificial turf comprising artificial turf fibers (i.e., synthetic grass blades) disposed on a mat surface (i.e., a base), wherein said artificial turf comprises at least one energy management material (abstract).  In some embodiments, the artificial turf fibers may comprise an energy management material, either internally or as a coating on the surface or portion of the surface of said fibers (abstract and sections [0007] and [0046]).  Said coating may be applied by spraying or rolling onto said fiber surface (section [0047]).  

The energy management material may comprise an energy absorbing material, an energy reflecting material, and/or a thermal insulation material (section [0008]).  The energy reflecting material may reflect electromagnetic radiation, such as infrared (IR), visible, and ultraviolet (UV) radiation (sections [0008], [0077], and [0078]).  The energy reflecting material may comprise pigments, including various green, yellow, and brown pigments (i.e., colors of living and dead grass) (sections [0082] and [0083]).  The energy management materials maintain the temperature of the artificial turf within a certain range of an ambient temperature, such as the temperature of natural turf under similar conditions (section [0095]).  In one embodiment, the energy reflecting material is disposed on the artificial turf fibers (section [0089]), thereby forming a “coating”. 
Thus, Sawafta discloses the invention of claims 1, 3, 5, and 8 with the exceptions (a) the coating comprises a mixture of paint and pigments, wherein the pigments are in addition to any pigments included in the paint and (b) an explicit teaching that the artificial turf is a “grass surrogate having a radar cross-section (RCS) of the grass surrogate being ±5dB of the mean RCS of natural grass for 24GHz or 77GHz radar.”  

Regarding exception (b), although Sawafta does not explicitly teach the RCS property, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., a plurality of synthetic grass blades attached to a base and oriented in substantially the same direction, wherein said synthetic grass blades have a paint coating thereon) and in the similar production steps (i.e., forming a synthetic grass substrate and painting a pigmented coating onto the synthetic grass blades) used to produce the grass surrogate.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed RCS property would obviously have been provided by the process disclosed by Sawafta.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) and claims 1, 3, 5, and 8 are rejected as being anticipated by or obvious over the cited prior art.  
Regarding claim 2, while Figure 1 of Sawafta shows the pile yarns of artificial turf fibers being oriented in “substantially the same direction,” said figure can also be interpreted as .  


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7, 11, 13, and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al., as set forth in section 16 of the last Office action.
Regarding claim 7, Sawafta teaches the coating may comprise a pigment, but fails to explicitly teach the pigment is a component of or in addition to an acrylic paint composition.  However, as set forth above, paint, by definition, is a pigmented composition that can be coated onto a surface.  Additionally, applicant was previously given Official Notice (section 16 of the last Office action) that common paint compositions are acrylic based.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the In re Leshin, 125 USPQ 416.  Therefore, claim 7 stand rejected as being obvious over the cited prior art.  
Regarding claims 11, 13, and 14, Sawafta teaches the limitations thereof with the exceptions (a) the coating includes a mixture of acrylic paint and pigments and (b) the recitations regarding the orientation of the grass blades.  Regarding the latter exception, as set forth above, Figure 1 can be simultaneously interpreted as showing “a substantial majority” of a synthetic grass blades or pile yarns oriented in “substantially the same” vertical direction and showing “a substantial majority” of said pile yarns being angled at an acute angle relative to the base (i.e., varying slightly from an exact 90 degree perpendicular orientation).  Note the “substantial majority of the plurality of grass blades” of claim 2 is not necessarily limited to being the same “substantial majority of the plurality of grass blades” recited in claim 1.  Hence, exception (b) is met by the teachings of Sawafta.  
Regarding exception (a), as set forth above, the limitation to a mixture to paint and pigments is interpreted as any coating containing pigment (i.e., any paint).  Additionally, applicant was previously given Official Notice (section 16 of the last Office action) that common paint compositions are acrylic based.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Sawafta pigment in a known paint composition, such as an acrylic paint.  Such a modification would have yielded predictable In re Leshin, 125 USPQ 416.  Therefore, exception (a) and claims 11, 13, and 14 stand rejected as being obvious over the cited prior art.  
Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al. in view of US 2007/009680 issued to Dipple, as set forth in section 17 of the last Office action.
Sawafta fails to disclose a density of the artificial turf.  As such, one must look to the prior art for guidance.  For example, Dipple teaches an artificial turf comprising of a backing and synthetic grass fibers secured thereto (abstract).  The pile weight or density of the synthetic grass fibers may be at least 50 ounces per square yard (section [0018]).  Hence, the claimed range of 50-80 ounces per square yard would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Such a modification of the Sawafta reference would have yielded predictable results to the skilled artisan (i.e., sufficient density of the artificial grass fibers to simulate natural grass).  Therefore, claim 9 is rejected as being obvious over the cited prior art.  
In the alternative, claims 2, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0199755 issued to Sawafta et al. in view of US 4,389,435 issued to Haas, Jr., US 2020/0337201 issued to Siekmann, US 2003/0092531 issued to Daluise, and US 2004/0253390 issued to Trafford.
	In the event said claims are interpreted as a substantial majority of the plurality of grass blades are oriented in substantially the same acute angle direction, the claims are alternately rejected over Sawafta in view of the cited secondary references.  Specifically, Haas teaches a 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Sawafta artificial turf to have a directional pile lay wherein a substantial majority of the plurality of grass blades are oriented in substantially the same acute angle direction since such pile lay is a known feature of artificial turf pile fabrics.  Such a modification, either intentional as taught by Trafford or by omission of brushing or use of infill as taught by Siekmann and Daluise, would have yielded predictable results to the skilled artisan.  Therefore, claims 2, 11, 13, and 14 are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the supplemental amendment have been fully considered but they are not persuasive. [Note applicant’s arguments filed with the amendment of September 21, 2021, were addressed in the Interview Summary mailed October 12, 2021.]
Applicant traverses the prior art rejection of claim 1 by the Sawafta reference by arguing Figure 1 of the reference does not disclose “a substantial majority of the plurality of grass blades being oriented in substantially the same direction” (Supplemental Amendment, page 7, 1st paragraph).  In response, as set forth above, Figure 1 of Sawafta shows all of the pile yarns being oriented in a substantially vertical direction.  Hence, applicant’s argument is found unpersuasive.  
Additionally, applicant asserts Sawafta fails to teach the claimed RCS property (Supplemental Amendment, page 7, 2nd paragraph).  In response, as set forth above, it is reasonable to presume the Sawafta artificial turf would inherently or obviously provide said property.  A composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  The Office realizes that the claimed property of RCS is not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and structure and a like method of making the claimed composition.  Therefore, the claimed RCS property would intrinsically be capable of being achieved by artificial turf having a grass blades coated with a pigment and oriented in substantially the same direction as disclosed by Sawafta.  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and structure.  Hence, applicant’s argument is found unpersuasive and the above rejections stand.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 3, 2022